COX, Judge
(concurring):
Like Judge Sullivan — with whose opinion I concur entirely — I start with the language of Article 31(b), Uniform Code of Military Justice, 10 USC § 831(b):
No person subject to this chapter may interrogate, or request any statement from an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement____
(Emphasis added.) I presume Congress meant something when it chose this language.
In particular, the statute does not say: No person who, “because of military rank, duty, or other similar relationship,” might apply “subtle pressure on a suspect to respond” shall talk to a suspect without first informing him of his rights, etc. See United States v. Duga, 10 MJ 206, 210 (CMA 1981).
“Person” refers to any person who “interrogates,” etc. Thus, contrary to the assertion of the dissent (based upon the gloss of case law and the “purpose of Article 31(b)”), the focus of the statute is precisely on the nature and purpose of the questioning, not the happenstance position of the questioner.
Also, like Judge Sullivan, I look to the circumstances of the case to determine if what occurred was an interrogation or a request for a statement. While I must concede that reasonable people may sometimes disagree as to the meaning of those terms, I would infer from the placement of the language in a military justice code that the interrogation or request for a statement would in some way be connected with a criminal-justice or disciplinary purpose. Therefore, a most pertinent area for inquiry would be the motivation of the person asking the questions.
Without attempting to apply these principles to all cases that may come before us, I totally agree with Judge Sullivan that, when military aircraft personnel discover an armed servicemember hallucinating in the belly of an aircraft in flight, and they ask him whether he has taken some drugs, it is obvious that the last thing in their minds is the possibility of a criminal prosecution somewhere down the line. Thus, I detect no inference of an interrogation or a request for a statement within the meaning of Article 31(b) from these circumstances.
Even though the accused had been relieved of his pistol at the time of his questioning, it was not until after the questioning that the aircraft personnel could decide if there was an imminent threat of serious *391aberrational behavior or the need for an immediate landing — for either the safety of the aircraft or the medical needs of the accused.
In my view, the noninterrogational purposes of these immediate actions are so clear that, as a matter of law, we can reverse the Court of Military Review. Accordingly, I concur with the principal opinion.